Examiner’s Comments
1.	This office action is in response to the RCE received on 3/1/2022.
	Claims 1-20 are pending and have been allowed in the office mailed on 12/9/2021.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/1/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 

With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a system, and central control circuit further configured to: determine a position of the first robotic arm; determine a position of the second robotic arm; determine a position of the first robotic arm relative to the second robotic arm; modify a control algorithm for the first robotic arm based on the position of the first robotic arm relative to the position of the second robotic arm.
With respect to claim 9, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a system, and central control circuit configured to communicate with the first robotic arm and the second robotic arm, central control circuit further configured to: determine the position of the first end-effector based on the first sensor; determine the position of the first end-effector based on the second sensor; verify the position of the end-effector based on the positions determined by the first and second sensors.
With respect to claim 17, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a system, and the central control circuit further configured to: determine an operational parameter of the 
The prior art of record (US 20180049822) shows system, robotic arm and control but does not disclose the limitations of the present invention.
The reference cannot be combined without a person having ordinary skill in the art relying on improper hindsight to combine or modify the prior art of record, and a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art of record to produce the claimed subject matter, and thus obviousness would not be proper.
See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine. 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones. 958 F.2d 347, 21 USPQ2d 1941 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
3/8/2022